Exhibit 10.6

 

ONE EXETER PLAZA
BOSTON, MASSACHUSETTS
(THE “BUILDING”)

 

FIRST AMENDMENT
MAY 15, 2014

 

 

LANDLORD:

CPT One Exeter Plaza, LLC, a Delaware limited liability company with a principal
place of business c/o AEW Capital Management, L.P., Two Seaport Lane, World
Trade Center East, Boston, MA 02210

 

 

 

 

TENANT:

EPIRUS Biopharmaceuticals, Inc., a Delaware corporation

 

 

 

 

CURRENT PREMISES:

An area on the eleventh (11th) floor of the Building, containing 3,000 square
feet of Rentable Floor Area, as shown on Exhibit A, attached to this First
Amendment

 

 

 

 

REPLACEMENT PREMISES:

An area on the eighth (8th) floor of the Building, containing 7,955 square feet
of Rentable Area, as shown on Exhibit A-1 attached to this First Amendment.

 

 

 

ORIGINAL LEASE DATA:

LEASE EXECUTION DATE:

March 8, 2013

 

 

LEASE EXPIRATION DATE:

June 30, 2016

 

 

 

REPLACEMENT PREMISES COMMENCEMENT DATE:

See Section 2 of the Work Letter attached hereto as Exhibit B.

 

 

 

 

REPLACEMENT PREMISES EXPIRATION DATE:

The date that is the last day of the month occurring seven (7) years after the
Replacement Premises Commencement Date.

 

--------------------------------------------------------------------------------


 

WHEREAS, Landlord and Tenant entered into that certain Lease dated and executed
as of March 8, 2013, with respect to the Premises located at One Exeter Plaza,
Boston, Massachusetts, all as the same are more particularly set forth in said
Lease (the “Lease”); and

 

WHEREAS, Tenant desires to substitute the Replacement Premises for the Current
Premises, and to modify the term of the Lease in connection with such
substitution; and

 

WHEREAS, Landlord is willing to substitute the Replacement Premises for the
Current Premises and re-set the term of the Lease upon the terms and conditions
hereinafter set forth;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree that the
above-referenced Lease is hereby amended as follows:

 

1.     CURRENT PREMISES.

 

Tenant shall continue to lease the Current Premises under the terms of the Lease
until the day prior to the Replacement Premises Commencement Date, at which time
Tenant shall surrender the Current Premises to Landlord pursuant to the terms of
the Lease, including but not limited to Section 17.5 thereof. As of the
Replacement Premises Commencement Date, the term hereof shall be amended such
that the Expiration Date (as set forth in the Lease) shall be deleted, and the
term of the Lease shall instead be for the Replacement Premises Term (as set
forth in Section 2 below).

 

2.     DEMISE OF THE REPLACEMENT PREMISES

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and takes
from Landlord, the Replacement Premises for a term (the “Replacement Premises
Term”) commencing on the Replacement Premises Commencement Date and terminating
as of the Replacement Premises Expiration Date, unless the Lease is extended or
sooner terminated pursuant to the terms and provisions of the Lease, as amended
herein. Effective as of the Replacement Premises Commencement Date, Article 1 of
the Lease shall be amended so that the Premises shall consist solely of the
Replacement Premises. Further, effective as of the Replacement Premises
Commencement Date, the economic terms of the Lease shall be modified as set
forth below.

 

A.    Section 1.1 of the Lease shall be amended such that Fixed Rent shall be:

 

Time Period

 

Annual
Fixed Rent

 

Monthly
Payment

 

Year 1

 

$

445,480.00

 

$

37,123.33

 

Year 2

 

$

453,435.00

 

$

37,786.25

 

Year 3

 

$

461,390.00

 

$

38,449.17

 

Year 4

 

$

469,345.00

 

$

39,112.08

 

Year 5

 

$

477,300.00

 

$

39,775.00

 

Year 6

 

$

485,255.00

 

$

40,379.92

 

Year 7

 

$

493,210.00

 

$

41,100.83

 

 

2

--------------------------------------------------------------------------------


 

B.    Section 1.2 of the Lease shall be amended so that:

 

1.              “Tenant’s Proportionate Share for Office Operating Expenses”
shall mean 4.32%;

 

2.              “Tenant’s Proportionate Share for Taxes” shall mean 3.84%;

 

3.              “Base Year for Costs of Operations” shall mean Calendar Year
2014; and

 

4.              “Base Year for Taxes” shall mean Fiscal Year 2015.

 

C.            Section 7.1(A) of the Lease shall be amended such that the
definition of “Base Taxes” shall be deleted in its entirety and replaced with
the following:

 

“ ‘Base Taxes’ means Landlord’s Tax Expenses (hereinbefore defined) for the
fiscal tax year 2015 (i.e., the period beginning July 1, 2014 and ending
June 30, 2015).’ ”

 

D.            Section 7.2(A) of the Lease shall be amended such that the
definition of “Base Operating Expenses” shall be deleted in its entirety and
replaced with the following:

 

“ ‘Base Operating Expenses’ means Operating Expenses for the Building for
Calendar Year 2014 (i.e., the period beginning January 1, 2014 and ending
December 1, 2014). Base Operating Expenses shall not include market-wide cost
increases due to extraordinary circumstances, including but not limited to
Landlord’s Force Majeure, boycotts, strikes, conservation surcharges, embargoes
or shortages, none of which have occurred to Landlord’s knowledge as of the
executed date hereof. Landlord agrees to provide notice to Tenant of such market
wide cost increases as soon as practicable after the occurrence of the same.”

 

E                Section 8.4(C) the Lease shall be amended such that the second
sentence of said subsection shall be deleted in its entirety and replaced with
the following:

 

“Tenant shall pay, as Additional Rent, the sum of $11,932.50 per year
($1.50/rentable square foot/year) in equal monthly installments with Base Rent.”

 

3.     CONDITION OF THE REPLACEMENT PREMISES

 

Provided there is no default of Tenant under the terms and conditions of the
Lease, subject to the terms hereof and of the Work Letter attached hereto as
Exhibit B and made a part hereof (the “Work Letter”), Landlord shall arrange for
certain work to be performed (“Landlord’s Work”) to prepare the Replacement
Premises for Tenant’s occupancy. Landlord’s Work shall be performed by Landlord
subject to Landlord’s Contribution as more particularly set forth in Section 8
of the Work Letter. All other work or improvements desired by Tenant shall

 

3

--------------------------------------------------------------------------------


 

be performed by Tenant in accordance with the terms and conditions of the Lease
and at Tenant’s sole cost and expense without contribution or reimbursement from
Landlord.

 

4.     SECURITY DEPOSIT

 

Effective as of the execution date of this First Amendment, the Security Deposit
specified in Sections 1.2 and 17.27 of the Lease, which is currently $53,000.00,
shall be increased by $132,615.00, to $185,615.00 in total, which Security
Deposit shall be held subject to the terms and conditions of this Lease, as
amended hereby. Notwithstanding the foregoing, provided that Tenant is not then
in default, and has not previously been in default under the terms of the Lease
beyond applicable notice and cure periods, then, Tenant shall have the right to
request that the Security Deposit be reduced as follows: (i) effective as of the
expiration of the thirty-sixth (36th) month following the Replacement Premises
Commencement Date, to $148,493.00; and (ii) effective as of the expiration of
the sixtieth (60th) month following the Replacement Premises Commencement Date,
to $74,247.00. In no event shall the Security Deposit be reduced below the
amount of $74,247.00. Provided that Tenant has satisfied the conditions
precedent for such reduction, Landlord shall, within thirty (30) days following
Tenant’s request for the reduction, return to Tenant the requisite amount of
Security Deposit.

 

5.     BROKER

 

Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Amendment other than Cushman &
Wakefield of Massachusetts, Inc. (the “Broker”). In the event that any claim is
made against the Landlord relative to Tenant’s dealings with brokers other than
the Broker, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection, subject to Landlord’s reasonable approval, and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

 

6.     NO CLAIMS

 

In consideration of the foregoing, Tenant acknowledges that, as of the date
hereof, Tenant has no claims, defenses, rights of set-off or counterclaims
against Landlord with respect to the Lease or the Premises, and has no knowledge
of any default by Landlord under the Lease.

 

7.     CAPITALIZED TERMS/RECITALS/EXHIBITS

 

Capitalized terms used in this Amendment without being defined herein shall have
the respective meaning ascribed to them in the Lease. The recitals at the
introduction to this Amendment and the attachments hereto are hereby
incorporated by reference.

 

8.     RATIFICATION

 

As hereby amended, the Lease is ratified, confirmed and approved in all
respects.

 

EXECUTED under seal as of the date first above-written.

 

4

--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 

 

 

CPT ONE EXETER PLAZA, LLC

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Daniel J. Bradley

 

By:

/s/ Thomas Shea

Print Name:

Daniel J. Bradley

 

Print Name:

Thomas Shea

Print Title:

Authorized Signatory

 

Print Title:

CFO

Hereunto duly authorized

 

Hereunto duly authorized

 

 

 

 

 

 

 

 

 

 

Date Signed:

May 15, 2014

 

Date Signed:

13 May 2014

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CURRENT PREMISES

 

6

--------------------------------------------------------------------------------


 

[g218031kq03i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

REPLACEMENT PREMISES

 

7

--------------------------------------------------------------------------------


 

[g218031kq03i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

This Exhibit is attached to and made a part of that certain First Amendment to
Lease Agreement dated as of the 15th day of May, 2014 (the “First Amendment”),
by and between CPT One Exeter Plaza, LLC (“Landlord”) and EPIRUS
Biopharmaceuticals, Inc. (“Tenant”).

 

1.         LANDLORD’S WORK. Landlord shall complete the work set forth in the
Plans (as defined below) developed in accordance with this Work Letter
(“Landlord’s Work”), which work shall be performed at Landlord’s expense
(subject to Tenant paying all costs in excess of Landlord’s Contribution, as
more particularly set forth in Sections 5(E) and 8 hereof). The parties agree
that the scope of such Landlord’s Work will be as shown on the Initial Plan and
Budget attached hereto as Schedule B-1 hereof (subject to Plan approval, if
required, as set forth in this Exhibit B; provided, however, that such Plan
approval shall not alter the scope of Landlord’s Work unless Landlord expressly
so agrees in writing). The Landlord and Tenant agree that the details and
particulars of Landlord’s Work will be determined pursuant to the approval
process for Plans set forth below and both parties will work in good faith to
finalize such Plans as soon as practicable. Upon finalization of the Plans and
procurement of all permits and approvals required to proceed with Landlord’s
Work, Landlord shall exercise commercially reasonable efforts to substantially
complete the Landlord’s Work. Tenant shall have no claim against Landlord for
failure to substantially complete the Landlord’s Work by any specified date and
no diminution or abatement of Annual Fixed Rent or other compensation shall or
will be claimed by Tenant as a result therefrom, nor shall this First Amendment,
the Lease or any of the obligations of Tenant be affected or reduced by reason
of such delay in substantial completion.

 

2.         REPLACEMENT PREMISES COMMENCEMENT DATE.

 

(A)                      The Replacement Premises Commencement Date shall be the
earlier of: (i) the Substantial Completion Date, as defined in Section 2(C) of
this Exhibit, or (ii) if the Substantial Completion Date has not occurred but
if, with Landlord’s consent, Tenant takes possession of the whole or any part of
the Replacement Premises for the Permitted Use, the Replacement Premises
Commencement Date shall be the date on which Tenant takes such possession. As
soon as may be convenient after the Replacement Premises Commencement Date has
been determined, Landlord and Tenant agree to join with each other in the
execution of a written Replacement Premises Commencement Date Agreement
memorializing the Replacement Premises Commencement Date, the Replacement
Premises Expiration Date, and, if the Excess Costs Rent Election is exercised by
Tenant, the Annual Fixed Rent for the Replacement Premises Term.

 

(B)                      The “Actual Substantial Completion Date” of Landlord’s
Work shall be defined as the date on which: (i) Landlord’s architect certifies
that the Landlord’s Work is substantially complete, other than Punch List Items,
as defined below, (ii) Landlord has obtained a temporary or permanent
certificate of occupancy permitting Tenant to legally occupy the Replacement
Premises for the Permitted Use (except that if Tenant engages its own
contractors to perform any work in the Replacement Premises, Landlord shall not

 

8

--------------------------------------------------------------------------------


 

be obligated to obtain such certificate of occupancy if Landlord’s inability to
obtain it is based upon any aspect of the work performed by Tenant’s
contractors), and (iii) the Landlord’s Work, as defined below, has been
substantially completed.

 

(C)                               The “Substantial Completion Date” shall be
defined as the Actual Substantial Completion Date, except that if Landlord is
delayed in the performance of Landlord’s Work by reason of any Tenant Delay, as
defined below, then the Substantial Completion Date shall be deemed to be the
date that the Actual Substantial Completion Date would have occurred but for
such Tenant Delay. Tenant agrees that no Tenant Delay shall delay commencement
of the Term or Tenant’s obligation to pay rent, regardless of the reason for
such Tenant Delay or whether or not it is within the control of Tenant.

 

3.         DEFINITIONS.

 

(A)                               “Punch List Items” shall be defined as
incomplete items of work and adjustment of equipment and fixtures in the
Replacement Premises, provided that the incompleteness of such items, and
Landlord’s completion thereof, does not cause material interference with
Tenant’s use of the Replacement Premises for the Permitted Use. The Punch List
Items shall be set forth in a so-called punch list prepared and signed by Tenant
and Landlord. The Landlord shall complete, as soon as conditions practically
permit, all Punch List Items, and Tenant shall cooperate with Landlord in
providing access to the Replacement Premises as may be required to complete such
work in a normal manner.

 

(B)                               “Tenant Delay” shall be defined as any delay
in the performance of Landlord’s Work to the extent that such delay is:

 

(i)                         caused by Tenant’s failure to timely comply with the
Time Line for Tenant Design and Construction set forth in Schedule B-1; or

 

(ii)                      due to special work (i.e., long-lead items of which
Landlord or Contractor advises Tenant in writing at the time that Landlord
approves Tenant’s plans); or

 

(iii)                   due to changes, alterations or additions required or
made by Tenant in the layout or finish of the Replacement Premises or any part
thereof as reflected in the Initial Plan and Budget or after Landlord approves
the Landlord’s Work Plans; or

 

(iv)                  caused by delay and/or default on the part of Tenant or
its contractors including, without limitation, the utility companies and other
entities furnishing communications, data processing or other service or
equipment; or

 

(v)                     caused by Tenant or any representative of Tenant in
taking any action, or in failing to take any action which Tenant is required to
take (including, without limitation, failing to timely respond within the time
periods set forth in this Exhibit or unreasonably withholding any approval
required of Tenant under this Exhibit). If no time period is specified in
Schedule B-1

 

9

--------------------------------------------------------------------------------


 

or elsewhere in this Exhibit for any action which must be taken by Tenant in
connection with the approval of the Plans or the performance of the Tenant Work,
Tenant shall be required to take such action within five (5) business days after
Tenant receives a written request to take such action.

 

If Landlord has complied, as appropriate, with its obligations under Sections 4
and 5 of this Exhibit and Tenant fails to give Landlord a written and
unconditional authorization to proceed with the Landlord’s Work on or before the
date such approval is required hereby, then each day until the date that Tenant
gives Landlord such authorization to proceed shall be deemed to be a day that
Landlord is actually delayed as the result of a Tenant Delay.

 

4.         PLANS

 

Landlord and Tenant shall cooperate with each other in the design process for
Landlord’s Work. Landlord shall develop for Tenant’s approval a full set of
construction drawings for Landlord’s Work which are consistent with the Initial
Plans and Budget (collectively “the Plans”). The Plans shall contain at least
the information required by, and shall conform to the requirements of,
applicable law, and shall contain all information required for the issuance of a
building permit for the work shown thereon. Tenant’s approval of the Plans shall
not be required unless, the cost to complete the Landlord’s Work is in excess of
the Landlord Contribution specified in Section 8 below (as such cost to complete
the Landlord’s Work is modified by mutual agreement or by Tenant approval of the
Initial Plans and Budget). If Tenant’s approval is required, Tenant’s approval
of the Plans shall not be unreasonably withheld, conditioned or delayed.
Tenant’s approval is solely given for the benefit of Landlord under this
Section 4 and neither Tenant nor any third party shall have the right to rely
upon Landlord’s approval of the Plans for any other purpose whatsoever. Tenant
shall be responsible for all elements of the design of the Plans (including,
without limitation, suitability of the design for Tenant’s use, the
configuration of the Replacement Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of the Plans shall
in no event relieve Tenant of the responsibility for such design.

 

5.         PERFORMANCE OF LANDLORD’S WORK; COST OF LANDLORD’S WORK BUILDING WORK

 

(A)                               General Contractor. Landlord shall engage a
contractor designated by Landlord (“General Contractor”) as the general
contractor to perform the Landlord’s Work.

 

(B)                               Cost Proposal. Landlord agrees to construct
the Work shown on the Initial Plans and Budget on a “turn-key” basis, provided
that Tenant timely contributes any required funds set forth in
Section 5(E) hereof. If the Plans reflect the Initial Plans and Budget without
material changes, Landlord, after first consulting with the Tenant on the Plans,
may immediately proceed with construction thereof. Landlord shall not be
required to accept any changes to the Initial Plans and Budget but, if Landlord
agrees to do so or if Tenant Delays or Change Orders require price increases,
Landlord shall advise Tenant of price estimates (including breakdowns by trade)
as promptly as possible but in any event

 

10

--------------------------------------------------------------------------------


 

within twenty (20) business days after Landlord’s receipt of approval of the
Plans. In such event, Landlord shall calculate and furnish to Tenant a “Cost
Proposal” which shall constitute the aggregate of (i) the amounts payable under
the subcontracts selected (and, where the General Contractor is performing work
that would be performed by a subcontractor, the cost of such work) in the bid
process, broken down by trade (“Direct Costs”), and (ii) the amount of the
General Contractor’s fee and general conditions based on the Direct Costs,
(iii) a construction management fee for Landlord equal to five percent (5%) of
the cost of Landlord’s Work (including all related hard and soft costs) in
connection with the performance of Landlord’s Work, and (iv) a reasonable
contingency.

 

(C)                               Tenant Approval of Cost Proposal; Redesign
Period. No Tenant Approval of a Cost Proposal is required in the event the
Landlord is willing to construct the Plans without increasing the cost of the
Landlord’s Work in excess of the Landlord Contribution set forth in section 8.
If the Budget price is exceeded beyond Landlord’s Contribution, Landlord shall
present Tenant with a Cost Proposal for the revised costs and Tenant shall
approve or reject the Cost Proposal in writing to Landlord on or before five
(5) business days after being furnished the same. If Tenant fails to give
Landlord notice either approving or rejecting the Cost Proposal within the
period required under the preceding sentence, Tenant shall be deemed to have
approved the Cost Proposal. If Tenant rejects the Cost Proposal, (i) no portion
of Landlord’s Work will commence until a Cost Proposal has been approved by
Tenant, and (ii) within five (5) business days after the expiration of Tenant’s
response period under the first sentence of this Section 5(C), Tenant shall make
such revisions to the Plans and Specifications as Tenant desires to make to
change the cost of the Landlord’s Work and resubmit the same to Landlord for
approval. In such event, Landlord shall direct Landlord’s General Contractor to
re-price the Landlord’s Work based upon the revised Plans and Specifications and
shall submit a revised Cost Proposal to Tenant within five (5) business days
after receipt of revised Plans and Specifications. Tenant shall give Landlord
written notice accepting or rejecting the revised Cost Proposal on or before
(5) business days after Tenant’s receipt thereof and failure to give such notice
within such period shall be deemed an acceptance thereof. Tenant’s failure to
timely approve or reject a Cost Proposal acceptable to Landlord and to
authorize, in writing, Landlord to commence the performance of the Landlord’s
Work shall be deemed to be a Tenant Delay, except to the extent that such
failure is based upon Landlord’s failure to timely satisfy its obligations
herein.

 

(D)                               Change Orders. Tenant shall have the right to
submit for Landlord’s approval (which shall not be unreasonably withheld) change
proposals subsequent to Landlord’s approval of the Plans and Tenant’s approval
of the Cost Proposal (each, a “Change Proposal”). Landlord agrees to respond to
any such Change Proposal (which response shall include any information necessary
for Tenant to evaluate such Change Proposal) within such time as is reasonably
necessary (taking into consideration the information contained in such Change
Proposal) after the submission thereof by Tenant, advising Tenant of any
anticipated costs (“Change Order Costs”) associated with such Change Proposal,
as well as an estimate of any delay which would likely result. Tenant shall have
the right to then approve or withdraw such Change Proposal within five
(5) business days after receipt of such information; if approved, it shall
become a Change Order, and the Change Order Costs associated with it shall be
deemed additions to the Cost Proposal.

 

11

--------------------------------------------------------------------------------


 

(E)                                Cost of Landlord’s Work. Landlord’s Work
shall, subject to Tenant’s responsibility for Excess Costs (as defined below),
be performed at Landlord’s sole cost and expense. If the cost of Landlord’s Work
exceeds the sum of the Landlord Contribution, then Tenant shall pay to Landlord
the amount of such excess (“Excess Costs”). Upon determination that Excess Costs
will be incurred, Landlord, at its election, may require Tenant to deposit such
Excess Costs into escrow with Landlord prior to the commencement or continuation
of Landlord’s Work and any failure to do so by Tenant shall constitute a Tenant
Delay. Any payments due from Tenant on account of the Landlord’s Work shall be
due and payable within five (5) days of demand by Landlord therefor. Landlord
may bill Tenant for such Excess Costs on a monthly basis or as Landlord incurs
such costs and any Excess Costs shall be paid by Tenant before Landlord is
required to incur any additional costs for Landlord’s Work. Notwithstanding the
foregoing, in the event that Excess Costs will be incurred, Tenant shall have
the option, to be exercised in writing within five (5) days following Landlord’s
notification to Tenant that Excess Costs will be incurred (the “Excess Costs
Rent Election”), to elect that the Annual Fixed Rent paid hereunder be increased
at a rate equal to $.20 per square foot for every $1.00 per square foot of
Excess Costs. By way of example only, if Excess Costs are $3.00 per square foot,
then the Annual Fixed Rent shall be: (i) for Year 1, $56.60 per square foot;
(ii) for Year 2, $57.60 per square foot; (iii) for Year 3, $58.60 per square
foot; (iv) for Year 4, $59.60 per square foot; (v) for Year 5, $60.60 per square
foot; (vi) for Year 6, $61.60 per square foot; and (vii) for Year 7, $62.60 per
square foot. If Tenant does not timely notify Landlord of its intention to
exercise the Excess Costs Rent Election, such Election shall be deemed waived.

 

6.         WORK PERFORMED BY TENANT. The parties acknowledge that Tenant may be
employing contractors in preparing the Premises for Tenant’s occupancy to
install wiring, telecommunications and data systems, security systems, and
furnishings in the Premises (“Tenant Work”). Any Tenant Work shall be done in
accordance with the requirements of the Lease. In addition:

 

(A)                               Landlord or General Contractor shall give
Tenant reasonable advance notice of the date on which the Premises will be ready
for such other contractors.

 

(B)                               Tenant shall take all necessary measures to
the end that Tenant’s contractors shall cooperate with Landlord’s contractors in
all ways so as to avoid any delay to the work being performed by Landlord’s
contractors or any other conflict with the performance of the work of Landlord’s
contractors. All of Tenant’s Work shall be coordinated with any work being
performed by, or for, Landlord, and in such manner as to maintain harmonious
labor relations.

 

7.         QUALITY AND PERFORMANCE OF WORK.

 

(A)                               Quality of Work. All construction work
required or permitted by this Lease shall be done in a good and workmanlike
manner and in compliance with all applicable laws, ordinances, rules,
regulations, statutes, by-laws, court decisions, and orders and requirements of
all public authorities (“Legal Requirements”) and all insurance requirements.

 

12

--------------------------------------------------------------------------------


 

(B)                               Correction of Defects. Landlord warrants to
Tenant that Landlord’s Work will be performed free from defects in workmanship
and materials (“Landlord’s Warranty”). Landlord’s Warranty shall be subject to
the exclusions which are set forth in Section 3.5.1 of the form A201 General
Conditions published by the American Institute of Architects (1997 edition).
Landlord’s obligations under this Section 7(B) shall only apply during the
Warranty Period, as hereinafter defined. The “Warranty Period” shall be twelve
months after the Replacement Premises Commencement Date; however, Tenant agrees
to notify Landlord promptly after Tenant’s discovery of any alleged defect.
Landlord agrees to correct or repair, at Landlord’s expense, items which are in
breach of Landlord’s Warranty or which otherwise are incomplete or do not
conform to the work contemplated under Schedule B-1 or to Tenant’s Plans,
provided that Landlord receives written notice of the need for such correction
or repair prior to the end of the Warranty Period. Landlord shall be deemed to
have satisfied all of its obligations under this Exhibit (including, without
limitation, its obligations under this Section 7(B)) to the extent that Landlord
has not received written notice of the need for corrective work or repairs prior
to the end of the Warranty Period. The provisions of this Section 7(B) shall not
relieve Landlord of any obligation which Landlord has to make repairs or to
perform maintenance pursuant to the Lease.

 

8.         LANDLORD’S CONTRIBUTION.

 

(A)                               As an inducement to Tenant entering into this
Lease, Landlord shall apply an allowance not to exceed FOUR HUNDRED
SEVENTY-SEVEN THOUSAND THREE HUNDRED and 00/100 Dollars ($477,300.00) to be used
by Landlord to pay for the cost of the performance of Landlord’s Work (including
the cost of all necessary permits and licenses, architectural and construction
management fees) (“Landlord’s Contribution”). Tenant shall be responsible for
paying any sums incurred to complete the Landlord’s Work in excess of the
Landlord’s Contribution. Landlord shall have no duty to proceed with Landlord’s
Work if the current Budget anticipates Excess Costs and Tenant has not timely
paid sums in excess of the Landlord’s Contribution. In addition, Tenant shall be
exclusively responsible for installing Tenant’s telecommunication equipment and
cabling, and moving into (or out of) the Replacement Premises, including all
costs associated therewith

 

(B)                           Conditions. Notwithstanding anything to the
contrary herein contained:

 

(i)                             Landlord shall have no obligation to advance
funds on account of Landlord’s Contribution unless and until Landlord has
received the requisition in question.

 

(ii)                          Except with respect to work and/or materials
previously paid for by Tenant, as evidenced by paid invoices and written lien
waivers provided to Landlord, Landlord shall have the right to have Landlord’s
Contribution paid to directly to Tenant’s contractor(s), consultants, service
providers, and vendor(s). In no event shall Landlord’s Contribution be applied
to any fees paid to Tenant or any affiliate of Tenant.

 

13

--------------------------------------------------------------------------------


 

(iii)                   Landlord shall have no obligation to pay Landlord’s
Contribution in respect of any requisition submitted after the date which is one
(1) year after the Replacement Premises Commencement Date.

 

(iv)                  Tenant shall not be entitled to any unused portion of
Landlord’s Contribution.

 

(v)                     Landlord’s obligation to pay any portion of Landlord’s
Contribution shall be conditioned upon there existing no Default of Tenant under
the Lease at the time that Landlord would otherwise be required to make such
payment.

 

9.         DISPUTES. Any dispute between the parties with respect to the
provisions of this Exhibit shall be submitted to arbitration in accordance with
Section 17.32 of the Lease.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B-1

 

INITIAL PLAN AND BUDGET

 

15

--------------------------------------------------------------------------------


 

[g218031kq07i001.jpg]

 

--------------------------------------------------------------------------------


 

 

CPT One Exeter Plaza, LLC
699 Boylston St.
Boston, MA 02116

[g218031kq07i002.jpg]

 

Tenant: EPIRUS

 

Floor: 8

 

LL Allowance: $477,300 - $60/rsf

MA22100 - (GL 145-01000)

 

 

 

RSF

 

Area:

 

7,955

 

 

Budget Estimate

 

 

 

Price/RSF

 

General Contractor

 

$

67.00

 

Architecture/Engineering

 

$

4.40

 

Project Management (3%)

 

$

2.00

 

Miscellaneous

 

$

1.50

 

 

 

 

 

 

Total

 

$

74.90

 

 

--------------------------------------------------------------------------------